
QuickLinks -- Click here to rapidly navigate through this document

TARGET CORPORATION
EXECUTIVE SHORT-TERM INCENTIVE PLAN


Article I—Background


1.1   Name. The name of the short-term incentive plan set forth herein is
"Target Corporation Executive Short-Term Incentive Plan." It is sometimes
hereinafter referred to as the "STIP" or the "Plan."
1.2
 
Compensation Policy and Plan Intent. The Plan has been designed to promote the
Company's pay-for-performance compensation philosophy by providing financial
incentives ("incentive bonuses") to designated upper-level executive employees,
who through their efforts directly and significantly impact the achievement of
Company goals and objectives. Such incentive bonuses are intended to reflect on
both an executive's personal achievements, as well as a Division's or Company's
achievement of such goals and objectives.
1.3
 
Eligibility. Participation in this Plan is restricted to those upper-level
executive employees who, through their position and performance, have a decided
impact upon the performance of the Company and/or a Division, and therefore upon
the operating results of the Company. The Compensation Committee shall determine
which individuals or groups of individuals by title or position or rank shall
participate in the Plan.
1.4
 
Transfer and Termination. A participant who transfers to another Division of the
Company, or who terminates employment for the purpose of early or normal
retirement from the Company, or who dies or becomes disabled, shall be eligible
for incentive compensation at Plan Year end if he/she was an actual participant
in the plan at the commencement of such Plan Year. The incentive bonus, when
determined, pursuant to the provisions hereof shall be prorated (on a weekly
basis) to reflect that portion of the Plan Year during which the participant was
enrolled and participating in the Plan as a participant. Participants in this
category will be treated in accordance with the following guidelines:
 
 
a.
 
Transfers between Participating Divisions. Upon a participant's transfer between
Participating Divisions, a pro rata share of the incentive bonus shall be
contributed by each Participating Division if the participant has been
designated as such in each Participating Division from the commencement of the
Plan Year, or in the case of the successor Participating Division, from his/her
commencement of employment with that successor Participating Division to Plan
Year end.
 
 
b.
 
Transfers between Participating Division and Non-Participating Division and
Retirement, Death or Disability of Participating Executive. If a participant
transfers from a Participating Division to a Non-Participating Division, a pro
rata incentive bonus calculated on the basis of the number of weeks (a majority
of the business days of a week to be considered a whole week) during the Plan
Year the executive was a Participant in the Plan, divided by 52, will be awarded
in the due course of the Plan's administration. The same formula shall be
utilized for executives who transfer from a Non-Participating Division to a
Participating Division. The same method of calculating an incentive bonus shall
also be utilized in calculating incentive bonuses for participants who die,
become disabled or who retire from the Company during the year. Any such
incentive bonuses would be paid only in the normal course of administration of
the Plan.
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
c.
 
New Executive Employees. Upon recommendation of the Chief Personnel Officer or
the Chief Executive Officer of a Division, whichever is applicable, and
following approval thereof by the Chairman or Chief Executive Officer of the
Company, a new executive employee who will have been employed by a Participating
Division prior to the end of a Plan Year may be designated as a participant in
the Plan, subject to the conditions of the Plan.
 
 
d.
 
Termination Other Than Retirement, Death or Disability. A participant whose
employment is terminated before a bonus is paid for any Plan Year for any reason
other than retirement, death or disability, shall not be eligible for and shall
not receive an incentive bonus for the subject Plan Year.
 
 
e.
 
Promotion or Job Change. A participant who has a promotion and/or a job change
during a Plan Year will have his/her incentive bonus calculated using each grade
level separately. The score and grade level shall determine the bonus percentage
and that percentage shall be applied to the Midpoint of Salary Range while in
the grade level. The total incentive bonus will be the sum of the bonuses for
each grade level.
 
 
f.
 
Market Pricing Adjustment. A participant whose grade level is adjusted during
the Plan Year due to a "market pricing adjustment" will have his/her bonuses
calculated for the entire period using the adjusted grade. If Subsection 1.4(a),
1.4(b) or 1.4(e) are applicable to a participant, those sections shall also
apply and this Subsection (f) shall be applicable to a participant only for the
period to which the "market pricing adjustment" relates.
Article II—Definitions
2.1
 
"Bonus Matrix"
 
 
"Bonus Matrix" refers to the table that sets forth figures that indicate, with
varying job grade level classifications, the percentage of incentive bonus
attributable to each Personal Score and/or Performance Score in relationship to
the participant's Midpoint of Salary Range. The Compensation Committee will
approve a Bonus Matrix for each Performance Measure to which a participant is
subject. A "Bonus Matrix" may be changed from time to time at the election of
the Compensation Committee, but any change in a Bonus Matrix shall have
prospective application only.
2.2
 
"Capital Charge"
 
 
"Capital Charge" is the cost of capital invested in the business operation,
adjusted for the maturity of the assets employed by such business operation.
2.3
 
"Chairman"
 
 
"Chairman" shall at all times refer to the incumbent Chairman of the Board of
Directors of Target Corporation.
2.4
 
"Company"
 
 
"Company" refers to Target Corporation and its subsidiaries.
2.5
 
"Compensation Committee"
 
 
"Compensation Committee" means that committee of the Board of Directors of the
Company designated as such on February 3, 2002, or as it is thereafter
designated while the Plan is in effect and if no such named committee shall be
designated by the Board of Directors it shall mean the Committee of the Board
most nearly performing the duties of the Compensation Committee as defined at
the time of its elimination as a Board Committee.
2.6
 
"Covered Officer"
 
 
"Covered Officer" includes all participants whose compensation, in the Plan Year
for which the bonus is calculated, is subject to the compensation expense
deduction limitations set forth in Section 162(m) of the Internal Revenue Code
of 1986, as amended.
 
 
 
 
 

--------------------------------------------------------------------------------


2.7
 
"Division"
 
 
"Division" refers to an operating company, test strategy, staff group or other
subdivision of the Company.
2.8
 
"Midpoint of Salary Range"
 
 
The "Midpoint of Salary Range" of a participant during the related incentive
bonus Plan Year is the midpoint for his/her job grade as set forth in the salary
range by job grade that is applicable.
2.9
 
"Non-Participating Divisions"
 
 
Divisions not participating in the Plan shall be referred to as
"Non-Participating Divisions."
2.10
 
"Participating Divisions"
 
 
Divisions participating in the Plan shall be referred to as "Participating
Divisions."
2.11
 
"Participants"
 
 
Executives participating in the Plan are referred to as "participants."
2.12
 
"Performance Measures"
 
 
The Performance Measures shall mean one or combination of two or more of the
following performance-based metrics, as approved by the Compensation Committee
for the participants (which approval shall be given within 90 days of the
beginning of each Plan Year for Performance Measures applicable to Covered
Officers); provided, however, that different Performance Measures may be
approved for different participants during the same Plan Year.
 
 
•
 
EVA (economic value added) which is PTSP after taxes less a Capital Charge.    
•   "PTSP" (pre-tax segment profit), which is FIFO gross margin dollars less
operating expenses and other expenses plus other income. It excludes LIFO
provision, interest and corporate expense.     •   EPS (earnings per share).    
•   ROA (return on assets).     •   ROE (return on equity).     •   EBIT
(earnings before interest and taxes).     •   EBITDA (earnings before interest,
taxes, depreciation and amortization).     •   Gross margin rate.     •  
Expense rate.
2.13
 
"Performance Score"
 
 
The Performance Score is determined from a schedule that is approved by the
Compensation Committee that gives a score for the level of performance achieved
by the Division and/or Company with respect to a particular Performance Measure.
The schedule may be modified by the Compensation Committee annually. If a
participant is subject to one or more Performance Measures relating to one or
more Divisions, his/her overall Performance Score shall be determined by a
methodology approved by the Compensation Committee.
2.14
 
"Plan Year"
 
 
"Plan Year" shall be the applicable financial "Fiscal Year" of the Company.
2.15
 
"Retire" or "Retirement"
 
 
"Retire" or "Retirement" means a termination of employment pursuant to an
arrangement contained in any formal private retirement plan or written agreement
then in effect by the Company or any participating Division relative to the
subject participant.
Article III—Division or Company Performance-Based Bonus
3.1
 
Compensation Policy and Intent of Company Performance-Based Bonuses
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
Incentive bonuses under this Article III are based on one or more Division
and/or Company Performance Measures for the Fiscal Year.
3.2
 
Selection of Pooled or Non-Pooled
 
 
The Compensation Committee will determine whether Division and/or Company
bonuses are to be pooled or non-pooled.
3.2.1
 
Non-Pooled
 
 
If the Compensation Committee approves non-pooled bonuses, incentive bonuses for
each participant will be calculated by taking the participant's bonus percentage
or percentages from each applicable Bonus Matrix, using his/her salary grade,
and multiplying it or them by his/her Midpoint of Salary Range.
3.2.2
 
Pooled
 
 
If the Compensation Committee approves pooled bonuses, a bonus pool is
calculated by multiplying the percentage from the Bonus Matrix using the
Performance Score for each participant by the participant's Midpoint of Salary
Range.
 
 
The incentive bonus for each participant will be based on a ratio of his/her
bonus to all Performance-Based bonuses paid under this Plan. The percentage
determined by that ratio will be multiplied by the bonus pool.
3.3
 
Minimum Score
 
 
No bonus will be payable to a participant under this Plan unless his/her
personal score under the Personal Score provisions of this Plan is equal to or
higher than the minimum set by the Division or the Compensation Committee.
3.4
 
Selection of Pooled or Non-Pooled
 
 
The Compensation Committee will determine whether a Division and/or Company is
to be pooled or non-pooled.
Article IV—Personal Score Bonus
4.1
 
Compensation Policy and Intent of Plan
 
 
Incentive bonuses under this Article IV are based on a participant's individual
accomplishments in his/her assigned job during the Plan Year.
4.2
 
Selection of Pooled or Non-Pooled
 
 
The Compensation Committee will determine whether Division and/or Company
bonuses are to be pooled or non-pooled.
4.2.1
 
Non-Pooled
 
 
If the Compensation Committee approves non-pooled bonuses, incentive bonuses for
each participant will be calculated by taking the participant's bonus percentage
from the Personal Score Bonus Matrix, using his/her personal score above the
specified minimum and job grade and multiplying it by his/her Midpoint of Salary
Range.
4.2.2
 
Pooled
 
 
If the Compensation Committee approves pooled bonuses, a bonus pool is
calculated by multiplying the percentage from the Personal Score Bonus Matrix
using the personal score for each participant above the specified minimum by the
participant's Midpoint of Salary Range.
 
 
The bonus for each participant will be based on a ratio of his/her bonus to do
all bonuses paid under this Plan. The percentage determined by that ratio will
be multiplied by the bonus pool.
Article V—Maximum Bonus
 
 
 
 
 

--------------------------------------------------------------------------------


5.1
 
The maximum bonus payable under the Plan to any participant for any Plan Year is
equal to 400% of that person's salary for the Plan Year during which the bonus
was earned. If the participant held a different office or was not employed in
his/her position for the full year covered by that Proxy Statement, the maximum
bonus is 400% of the highest annualized salary rate paid to that person in such
Plan Year. In addition, for purposes of calculating the maximum bonus payable to
the CEO or any other Covered Officer, the salary of the participant may not
exceed 200% of the salary earned by the Company's CEO for Fiscal 2001 as
reported in its Proxy Statement covering that year. If it is necessary to reduce
a bonus in order to comply with the limitation on the maximum aggregate bonus
payable to a participant, then the reduction shall be applied first to the bonus
payable under Article IV Personal Score Bonus and then, if necessary, to the
bonus payable under Article III Division or Company Performance-Based Bonus.
Article VI—Payment
6.1
 
Payment of Bonus. Normally, the total incentive bonus for a Fiscal Year will be
paid in cash as soon as administratively feasible after the amount of the
incentive bonus has been computed. However, any participant who is a participant
in a deferred compensation plan or arrangement of the Company, may have his/her
incentive bonus deferred pursuant to that plan or arrangement.
Article VII—General
7.1
 
Beneficiary. Any incentive bonus payments which become distributable after the
death of a participant shall be distributed as they become due to such person or
persons, or other legal entity as the participant may have designated in writing
delivered to the Company's or his/her Participating Division's personnel office
on an approved form. The participant may, from time to time, revoke or change
any such designation by writing delivered to such personnel office on an
approved form. If there is no unrevoked designation on file with such personnel
office at the participant's death, or if the person or persons designated
therein shall have all predeceased the participant, such distributions shall be
made to the participant's spouse, or in the absence of a spouse, to the
participant's children, and if the participant has no spouse or children, to the
participant's estate. If a participant has deferred his/her incentive bonus
pursuant to a plan or arrangement with the Company, the plan or arrangement
shall govern the beneficiary designation.
7.2
 
Administration and Interpretation of Plan (the "Plan Committee"). This Plan
shall be interpreted by the Compensation Committee of the Company and its
interpretations shall be final and binding on participants, Participating
Divisions, and all other parties in interest.
 
 
The Plan shall be administered by the Compensation Committee. The Compensation
Committee reserves the right, from time to time, to prescribe rules and
regulations which are not inconsistent with the provisions of the Plan, and to
modify or revoke such rules and regulations at such time and in such manner as
it may deem proper. A copy of this Plan and all such rules and regulations will
be supplied to each person participating in the Plan and a copy of the then
current Plan shall be maintained in the Company's personnel office and at the
personnel office of each Participating Division and shall be available, upon
request, for review by any participant or his duly authorized agent. All persons
in the Plan shall be bound by the terms of the Plan and of all rules and
regulations pursuant thereto, all as now in effect or hereafter amended,
promulgated or passed which shall likewise be maintained at the Company and each
Participating Division personnel office.
7.3
 
Rights of Participants and Beneficiaries. The Plan is not an employment
agreement and does not ensure or evidence to any degree the continued employment
or the claim to continued employment of any participant for any time or period
or job.
 
 
No participant or beneficiary shall, by virtue of this Plan, have any interest
in any specific asset or assets of the Company or any Participating Division. A
participant or beneficiary has only an unsecured contract right to receive cash
payments in accordance with and at the times specified by the Plan.
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
No participant shall have the right or ability to assign, pledge, or otherwise
dispose of any part of an incentive bonus hereunder (except as provided in
Section 7.1 hereof).
7.4
 
Overview. It is specifically understood that the Chairman of the Board and Chief
Executive Officer of the Company shall at all times retain the authority to veto
or rescind any appointment or designation of an individual as a participant
(except an Executive Officer) under this Plan but it is the intent of the Plan
that such authority shall be exercised with restraint and only for circumstances
deemed by said officer to be of importance for preserving the integrity of the
Plan's policy and/or its performance.
7.5
 
Termination of Plan. This Plan may be amended or terminated at any time by the
Board of Directors of the Company. Such amendment or termination, will not,
without the participant's written consent, affect his/her incentive bonus or
bonuses previously earned.
7.6
 
Miscellaneous Provisions
 
 
a.
 
Headings. Headings at the beginning of sections hereof are for convenience of
reference, shall not be considered a part of the text of the Plan, and shall not
influence its construction.
 
 
b.
 
Capitalized Definitions. Capitalized terms used in the Plan shall have their
meaning as defined in the Plan unless the context clearly indicates to the
contrary.
 
 
c.
 
Gender. Any references to gender also include the opposite gender.
 
 
d.
 
Use of Compounds of Word "Here." Use of the words "hereof," "herein,"
"hereunder," or similar compounds of the word "here" shall mean and refer to the
entire Plan unless the context clearly indicates to the contrary.
 
 
e.
 
Construed as a Whole. The provisions of the Plan shall be construed as a whole
in such manner as to carry out the provisions thereof and shall not be construed
separately without relation to the context.
 
 
f.
 
Shareholder Approval. No bonuses, awards or other compensation will be granted
or paid pursuant to Article III of the Plan unless and until the Plan is
approved by the affirmative vote of a majority of the voting power of the shares
present and entitled to vote at a meeting of the Company's shareholders.

--------------------------------------------------------------------------------



QuickLinks


Article I—Background
